DISMISS; Opinion Filed November 13, 2012.




                                                 in The
                                     (!nairt uf Apprat
                             FiftIi Oitrtrt nf Lrxa at Ja1ta
                                          No. 05-12-OI059
                                              7           -C


                      JOSE ROSALES AND SABRINA ROSALES, Appellants

                                                    V.

             JEFFREY GALLAGhER AND SUSAN GALLAGHER, Appellees


                           On Appeal from the 380th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 380-02266-2011


                                 MEMORANDUM OPINION
                              Before Justices Moseley, Fillmore, and Myers
                                      Opinion By Justice Moseley

       Our jurisdiction is fundamental and, subject to a few mostly statutory exceptions, invoked

only upon the timely filing of a notice of appeal from a final judgment. TEX. R. App.     .
                                                                                              25.1(b),

26.1; Lehmann   i’.   Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); K& Sinterests, Inc. v. Tex. Am.

Bank/Dallas, 749 S.W.2d 887, 890 (Tex .App.—--Dallas 1988, writ denied). The judgment Jose and

Sabrina Rosales challenge in this appeal was signed April 27, 2012. The Rosaleses timely filed a

motion for new trial, making their notice of appeal due July 26, 2012. or with an extension motion,

August 10, 2012. See TEX. R. App. P.26.1(a), 26.3. The notice of appeal was filed July 31, 2012,

hut without an extension motion.

       Because a motion for extension of time is necessarily implied when an appellant acting in
good faith flies a notice ofappeal within fifteen days ofthe date it is due. we directed the Rosaleses,

by letter dated October 12. 2012. to file an extension motion that complied with rule of appellate

procedure 10.5(b). See T€x. R. APP. P. i 0.5(b), 26.3(b); Verburgt v. Dorner, 959 S.W.2d 615,617

(1997). We directed the Rosaleses to file the motion by October 22.2012 and cautioned them that

the appeal would be dismissed without further notice if they filled to comply. See Id. 42.3(a). To

date, the Rosaleses have not filed an extension motion or otherwise communicated with the Court.

Accordingly, we dismiss the appeal. See Id.




121059F.P05




                                                —2—
                                 !nitrt of 41pra1
                         FiftI! 1iitrirt of ixai at 1a11ai

                                         JUDGMENT
JOSE ROSALES AND                  SAI3RINA            Appeal from the 30th Judicial District Court
ROSALES, Appellants                                   of Collin County. Texas. (Tr.Ct.No. 380-
                                                      02266-2011).
No. 05-1 2-01 059-CV                                  Opinion delivered by Justice Moseley.
                                                      Justices Fillmore and Myers participating.
ILFFRI (i&LLAGHER AND                 SuSAN
GALLAGHER, Appellees

        In accordance with this Court’s opinion of this date, we DISMiSS the appeal. We ORDER
that appellees Jeffrey Gallagher and Susan Gallagher recover their costs, if any. of this appeal from
appellants Jose Rosales and Sabrina Rosales.


Judgment cntcrLd Novcmhei 1 3 2012
                                                                               /
                                                              /
                                                                     /
                                                                     /
                                                                          II
                                                                          I /
                                                                               i/•!j/i
                                                                              1/ /
                                                             /           J /L’
                                                      JIM MOSELtY
                                                      JUSTICE